Rule 601. Certification requirements of interested persons.

 (a) Magisterial district judges and arraignment court magistrates who are not members of the
bar of this Commonwealth must complete a course of training and instruction in the duties of
their respective offices and pass an examination and be certified by the Administrative Office of
Pennsylvania Courts prior to assuming office.

 (b)(1) Any interested individual may apply to the Minor Judiciary Education Board to be
enrolled in the course of training and instruction and take the examination to be certified.

  (2) Any individual who has successfully completed the course of training and instruction and
passed the examination, but who has not served as a magisterial district judge or arraignment
court magistrate shall be certified for only a [two-year] twenty-five-month period, and must
complete the continuing education course every year in order to maintain his or her certification.

 (c) Any individual certified under paragraph (b) who has not served as a magisterial district
judge or arraignment court magistrate within [two years] twenty-five months will be required to
take a review course as defined by the Minor Judiciary Education Board and pass an examination
in order to maintain his or her certification by the Administrative Office of Pennsylvania Courts.

 Official Note

  The text of this rule is taken from Rule 19 of the Rules Governing Standards of Conduct of
Magisterial District Judges, rescinded March 26, 2015, effective immediately. Rule 19 [was
amended in 2006 to] limits to [two years] twenty-five months the period of certification for
individuals who have successfully completed the certification course and examination but have
not served as judges or arraignment court magistrates. The rule permits individuals who are
certified to serve as judges or arraignment court magistrates but who have not done so within
[two years] twenty-five months of certification to take a review course and pass an examination
to maintain their certification for an additional [two-year] twenty-five-month period.
Admission to the review course and recertification examination under paragraph (c) may be
limited by the availability of space. In addition, the rule requires that all certified individuals
must attend the annual continuing education course to maintain certification.

  Act 17 of 2013, signed by the Governor and immediately effective on June 19, 2013,
effectively abolished the Traffic Court of Philadelphia and transferred most of its duties to a new
Traffic Division of the Philadelphia Municipal Court. See 42 Pa.C.S. § 1121. Under Act 17, the
Traffic Court of Philadelphia is composed of two judges serving on the court on the effective
date of the Act and whose terms expire on December 31, 2017. See 42 Pa.C.S. § 1321. Because
this Rule concerns the certification and recertification of persons not yet elected to judicial
office, all references to the Traffic Court of Philadelphia have been removed.